

116 HRES 331 IH: Expressing support for the designation of April 30 as “National Adult Hepatitis B Vaccination Awareness Day”.
U.S. House of Representatives
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 331IN THE HOUSE OF REPRESENTATIVESApril 30, 2019Mr. Johnson of Georgia (for himself, Ms. Meng, Mr. Fitzpatrick, Ms. Lee of California, Mr. Lewis, Ms. Norton, Mr. Grijalva, Mrs. Watson Coleman, and Ms. Judy Chu of California) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of April 30 as National Adult Hepatitis B Vaccination Awareness Day.
	
 Whereas up to 2.2 million individuals in the United States are chronically infected with hepatitis B, and up to two-thirds of individuals with chronic hepatitis B are unaware of their infection status;
 Whereas hepatitis B is a viral infection of the liver transmitted via infected blood and other body fluids, including mother-to-child transmission and transmission through injection drug use;
 Whereas individuals with chronic diseases such as diabetes, HIV, hepatitis C, and chronic liver disease, and individuals on hemodialysis are at an increased risk for hepatitis B co-infection;
 Whereas there is no cure for hepatitis B and individuals with chronic hepatitis B require lifelong medical care;
 Whereas chronic hepatitis B represents one of the most common causes of liver cancer; Whereas 1 in every 4 individuals with unmanaged chronic hepatitis B will develop liver cancer, cirrhosis, or liver failure, with liver cancer only having an 18 percent 5-year survival rate in the United States;
 Whereas safe and highly effective vaccines to protect against hepatitis B are currently available and infants and children have been routinely vaccinated against hepatitis B since the 1990s in accordance with universal childhood hepatitis B vaccination recommendations in the United States;
 Whereas the hepatitis B vaccine, which is 95 percent effective and was the first anticancer vaccine to be developed, is projected to prevent 310 million cases of hepatitis B worldwide from 1990 to 2020;
 Whereas only 25 percent of adults are vaccinated against hepatitis B in the United States; Whereas the number of reported acute hepatitis B cases increased by 20 percent nationwide in 2015, and there have been significant regional increases in acute hepatitis B cases in the United States as a result of the opioid epidemic, with Maine reporting a 729-percent increase in acute hepatitis B infections from 2015 to 2017, Kentucky, West Virginia, and Tennessee reporting a 114-percent increase from 2009 to 2013, southeastern Massachusetts reporting a 78-percent increase in 2017, and North Carolina reporting a 62-percent increase from 2012 to 2016;
 Whereas, according to the Centers for Disease Control and Prevention, hepatitis B is 50 to 100 times more infectious than HIV and 5 to 10 times more infectious than hepatitis C; and
 Whereas there are significant opportunities to prevent new hepatitis B infections and subsequently reduce the incidence of liver cancer and cirrhosis through efforts to increase adult hepatitis B vaccination and maintain childhood hepatitis B vaccination, particularly within the setting of the opioid epidemic: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Adult Hepatitis B Vaccination Awareness Day;
 (2)recognizes the importance of providing support for individuals to be tested for hepatitis B, vaccinating those susceptible to hepatitis B, and linking to appropriate care those diagnosed with hepatitis B; and
 (3)encourages a commitment to increasing adult hepatitis B vaccination rates, maintaining childhood hepatitis B vaccination rates, and promoting provider and community awareness of adult hepatitis B vaccination in order to reduce the number of new hepatitis B infections and hepatitis B-related deaths.
			